STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    March 22, 2016
               Plaintiff-Appellee,

v                                                                   Nos. 323776; 325524
                                                                    Wayne Circuit Court
TIWAUN MAURICE CALLOWAY,                                            LC No. 13-009551-FC

               Defendant-Appellant.


Before: GLEICHER, P.J., and JANSEN and SHAPIRO, JJ.

PER CURIAM.

        In Docket No. 323776, defendant appeals by delayed leave granted1 his jury trial
conviction of second-degree murder, MCL 750.317. In Docket No. 325524, defendant appeals
as of right from the reissued judgment of sentence pertaining to the same conviction. Defendant
was sentenced to 20 to 50 years’ imprisonment for the second-degree murder conviction. We
affirm defendant’s conviction, but vacate his sentence and remand for resentencing in
accordance with this opinion.

                                I. INFORMANT TESTIMONY

        Defendant first contends that the trial court erred in rejecting his request for a special
instruction regarding the testimony of Jeremy Holliman as a jailhouse informant because it
involved a special category of credibility determinations. We disagree.

       Claims of instructional error are reviewed de novo. People v Fennell, 260 Mich App
261, 264; 677 NW2d 66 (2004). “ ‘But a trial court’s determination whether a jury instruction is
applicable to the facts of the case is reviewed for an abuse of discretion.’ ” People v Gillis, 474
Mich 105, 113; 712 NW2d 419 (2006) (citation omitted).

       “ ‘Jury instructions must include all the elements of the charged offense and must not
exclude material issues, defenses, and theories if the evidence supports them.’ ” People v Clark,


1
 See People v Calloway, unpublished order of the Court of Appeals, entered December 19, 2014
(Docket No. 323776).


                                                -1-
274 Mich App 248, 255; 732 NW2d 605 (2007) (citation omitted). “ ‘Even if the instructions are
imperfect, there is no error if they fairly represented the issues to be tried and sufficiently
protected the defendant’s rights.’ ” Id. at 255-256 (citation omitted).

        In support of the special instruction, defendant’s counsel indicated the absence of a
current standard instruction akin to that available in the federal court system and suggested the
use, with modification, of the standard jury instruction pertaining to accomplice testimony. The
prosecutor objected premised on the factual circumstances pertaining to Holliman’s testimony.
Noting a Supreme Court administrative order regarding use of the standard jury instructions in
addition to its perceived adequacy of the standard instruction pertaining to witness testimony, the
trial court rejected defense counsel’s request for a special or additional instruction, but permitted
her to “argue all those things to the jury in your closing.”

        When instructing the jury, the trial court used the standard criminal jury instruction
pertaining to evaluating witness credibility, which included direction to the jurors to evaluate a
witness’s bias or reasons to be untruthful, in addition to the receipt of any promises, threats,
suggestions, and influences that may have affected the veracity of the witness. In closing
arguments, defense counsel did caution the jury to “[b]e careful with Mr. Holliman’s testimony,”
emphasizing the questionable and selfish motives underlying Holliman’s trial testimony and the
second-hand nature of the information he purveyed.

        The trial court’s provision of the standard jury instruction, CJI2d 3.6, on the issue of
witness credibility was sufficient to protect defendant’s rights. The content of the instruction
conveyed to the jurors their ability to accept or reject any witness testimony and to question the
motivations or reasons underlying the testimony. Based on the cross-examination of Holliman,
the jury was fully aware of his criminal history, his incarceration, his sentence, and the reason
why he initiated contact with the prosecutor’s office in this matter. The jurors also had the
opportunity to assess Holliman’s demeanor while testifying. Defense counsel was able to raise
credibility concerns regarding Holliman’s testimony in closing arguments. Because, on the
whole, the jury instructions fairly provided a framework for the jury’s assessment of witness
credibility issues, and jurors are presumed to follow their instructions, defendant has failed to
establish error regarding the trial court’s decision to not provide an additional instruction. See
People v Roscoe, 303 Mich App 633, 646; 846 NW2d 402 (2014) (noting that jurors are
presumed to follow the jury instructions); Clark, 274 Mich App at 255-256.

                        II. MISSING WITNESS JURY INSTRUCTION

         Next, defendant contends that the trial court erred in finding that the prosecutor engaged
in due diligence in trying to produce two witnesses, Gregory Branch, Sr. and Tianna Calloway,
for trial and in refusing to provide the jury instruction on missing witnesses. We disagree.

       We review a trial court’s determination of due diligence and the appropriateness of a
missing witness instruction for an abuse of discretion. People v Eccles, 260 Mich App 379, 389;
677 NW2d 76 (2004). “A trial court abuses its discretion when its decision falls outside the
range of reasonable and principled outcomes.” People v Lyon, 310 Mich App 515, 517; 872
NW2d 245 (2015).


                                                -2-
        In accordance with MCL 767.40a, the prosecution is required to notify a defendant of all
known res gestae witnesses and all witnesses that the prosecution intends to produce at trial.
People v Cook, 266 Mich App 290, 295; 702 NW2d 613 (2005). A res gestae witness is defined
as someone who has “witness[ed] some event in the continuum of the criminal transaction and
[whose] testimony would . . . have aided in developing a full disclosure of the facts at trial.”
People v Long, 246 Mich App 582, 585; 633 NW2d 843 (2001). “A prosecutor who endorses a
witness under MCL 767.40a(3) is obliged to exercise due diligence to produce that witness at
trial.” Eccles, 260 Mich App at 388. “Due diligence” has been defined as the attempt to do
everything reasonable to obtain the presence of a witness, not everything possible. Id. at 391.
“The test is one of reasonableness and depends on the facts and circumstances of each case, i.e.,
whether diligent good-faith efforts were made to procure the testimony, not whether more
stringent efforts would have produced it.” People v Bean, 457 Mich 677, 684; 580 NW2d 390
(1998). If the trial court determines that there was a lack of due diligence, then it is appropriate
to provide the jury with the “missing witness” instruction, M Crim JI 5.12, where the jury is
instructed that it may infer that the testimony of the missing witness would have been
unfavorable to the prosecution’s case. See Eccles, 260 Mich App at 388.

        The officer in charge of the case, Richard Houser, testified with regard to his efforts to
procure both witnesses for trial. Specifically, with regard to the efforts expended to secure
Tianna for trial, officers went to six separate addresses in search of the witness. Houser went to
the workplace of Tianna’s father and spoke with him to try to determine Tianna’s whereabouts.
Officers procured a search warrant for Tianna’s address. Police left a contact number with her
father. The police also attempted to contact Tianna at her mailing address “several times,” and
checked hospitals, checked the morgue, contacted the United States Postal Inspector, and tried to
determine whether she was receiving any social services, without success. Even when Tianna
provided a statement to the police before she was unable to be located, she was not fully
cooperative with police. Relatives of Tianna opined to Houser that she had left the area with
Damian Jones (Damian), the shooter in the incident.

       With reference to attempts to secure the presence of Branch at trial, Houser reported
going to Branch’s home on several occasions, at varying times, only to be met by Branch’s son,
who indicated that his father was not a “snitch” and would refuse to testify. Houser also
attempted to contact Branch by telephone, without success. Houser acknowledged that he did
not contact local hospitals, the morgue, or various utilities in an attempt to locate Branch. It was
noted that Branch’s family was uncooperative with attempts by police to contact this witness.

        Defense counsel questioned the timing of efforts by police, suggesting they did not
expend efforts for a sufficient duration before trial. However, the trial court found due diligence
in attempting to secure contact with the witnesses, noting that the witnesses appeared to be
purposely avoiding and trying to hide from police. The trial court discounted the significance of
the “timing” of the efforts, indicating that Houser’s testimony demonstrated that he was trying to
make contact with the witnesses “for months,” thereby meeting the requirements for due
diligence.

         Based on the efforts outlined by Houser in trying to procure the two witnesses to testify,
the trial court did not err in finding due diligence. Close to the time of the events comprising this
crime, police did secure statements from the individuals. It is important to recall that while the

                                                -3-
prosecution and the police might have sought additional avenues to try to locate these
individuals, “due diligence” requires only the attempt to do everything that is reasonable to
obtain their presence and not everything possible. See Eccles, 260 Mich App at 391. This
appears to be especially true with regard to Tianna, who was believed to have fled the area with
Damian to avoid his arrest. There also appeared to be no need to check locations such as
hospitals and other such facilities with regard to Branch given the clear indication by this
individual’s family members that he was purposely refusing to cooperate and making himself
unavailable.

         Since the trial court correctly found due diligence in trying to procure the witnesses for
trial, defendant was not entitled to a missing witness instruction, and the trial court did not err in
failing to provide the requested instruction. See Eccles, 260 Mich App at 388-389. Even if the
prosecutor had failed to fulfill the duty of due diligence, the lack of a missing witness instruction
was not outcome determinative. See People v McKinney, 258 Mich App 157, 163; 670 NW2d
254 (2003) (“Reversal for failure to provide a jury instruction is unwarranted unless it appears
that it is more probable than not that the error was outcome determinative.”). Tianna was not a
witness to the actual events. Her only testimony would have pertained to the loss of her cellular
telephone, which was not disputed. There is no suggestion that she actually observed the person
that took or found her cell phone. Hence, her presence at trial, at best, would have provided no
particular benefit or detriment to defendant given the concurrence of the testimony elicited that
this matter evolved from the loss of Tianna’s cellular telephone and escalated into a homicide.
In contrast, it appears that Branch did witness the events based on his presence in the
neighborhood. While defendant contends that Branch’s testimony would have been beneficial to
him and would have resolved conflicts in the testimony of other witnesses regarding the presence
or absence of a gun by the victim, he fails on appeal to provide any offer of proof or delineate in
any meaningful manner the testimony he asserts would have been elicited at trial from this
witness.

       “It is not enough for an appellant in his brief simply to announce a position or
       assert an error and then leave it up to this Court to discover and rationalize the
       basis for his claims, or unravel and elaborate for him his arguments, and then
       search for authority either to sustain or reject his position.” [People v Waclawski,
       286 Mich App 634, 679; 780 NW2d 321 (2009) (citation omitted).]

Defendant’s argument is cursory and conclusive regarding the content or substance of Branch’s
possible testimony. See id. On appeal, the prosecution asserts that Branch’s testimony would
have actually been detrimental to defendant as Branch testified under an investigative subpoena
that defendant, at one point in the confrontation with the victim, verbally indicated to Damian to
shoot the victim after initially instructing Damian not to shoot the victim. In addition, Branch
did not indicate that he observed the victim with a handgun, but merely assumed possession by
the victim based on having learned that a gun was retrieved from the scene. The transcripts
proffered by the prosecution in conjunction with its appellate brief are not a part of the lower
court record or the trial transcripts and, thus, comprise an improper expansion of the record. See
MCR 7.210(A)(1); Eccles, 260 Mich App at 384 n 4. Hence, there is nothing to support or
suggest that the failure to provide either the testimony of these witnesses or the missing witness
instruction was detrimental to defendant’s case or the outcome of trial, particularly given the
degree of concurrence elicited from the testimony of Sherry Hart and Holliman, as well as

                                                 -4-
defendant’s recorded police interview regarding the germane facts pertaining to how these events
transpired. See McKinney, 258 Mich App at 163.

                                III. JUDICIAL FACT-FINDING

        Defendant asserts a Sixth Amendment challenge to his sentence by contending that the
trial court engaged in judicial fact-finding in scoring offense variables (OVs) 5 and 19. We
agree that OV 5 and OV 19 were scored using judge-found facts under the mandatory sentencing
guidelines in violation of defendant’s Sixth Amendment rights.

        Because defendant did not object at sentencing to the scoring of the OVs based on
Alleyne v United States, 570 US ___; 133 S Ct 2151; 186 L Ed 2d 314 (2013), our review of the
issue is for plain error affecting substantial rights. People v Lockridge, 498 Mich 358, 392; 870
NW2d 502 (2015). Specifically:

       To establish entitlement to relief under plain-error review, the defendant must
       establish that an error occurred, that the error was plain, i.e., clear or obvious, and
       that the plain error affected substantial rights. The third requirement generally
       requires a showing of prejudice, i.e., that the error affected the outcome of the
       lower court proceedings. Finally, even if a defendant satisfies those three
       requirements, an appellate court must exercise its discretion in deciding whether
       to reverse. Reversal is warranted only when the error resulted in the conviction of
       an actually innocent defendant or seriously affected the fairness, integrity, or
       public reputation of judicial proceedings independently of the defendant’s
       innocence. [Id. at 392-393 (citations omitted).]

        Our Supreme Court recently held that Michigan’s sentencing scheme is unconstitutional
to the extent that it compels an increase in a defendant’s mandatory minimum sentence using
facts not admitted to by the defendant or found by a jury beyond a reasonable doubt. See
Lockridge, 498 Mich at 388-389, 392. The Court concluded “that the rule from Apprendi v New
Jersey, 530 US 466; 120 S Ct 2348; 147 L Ed 2d 435 (2000), as extended by Alleyne v United
States, 570 US ___; 133 S Ct 2151; 186 L Ed 2d 314 (2013), applies to Michigan’s sentencing
guidelines and renders them constitutionally deficient.” Id. at 364.

               To remedy the constitutional violation, [the Court severed] MCL
       769.34(2) to the extent that it makes the sentencing guidelines range as scored on
       the basis of facts beyond those admitted by the defendant or found by the jury
       beyond a reasonable doubt mandatory. [The Court] also [struck] down the
       requirement in MCL 769.34(3) that a sentencing court that departs from the
       applicable guidelines range must articulate a substantial and compelling reason
       for that departure. [Id. at 364-365.]

        The Court concluded “that a guidelines minimum sentence range calculated in violation
of Apprendi and Alleyne is advisory only and that sentences that depart from that threshold are to
be reviewed by appellate courts for reasonableness.” Id. at 365. The Court explained that when
the facts admitted to by the defendant and found by the jury verdict “were sufficient to assess the
minimum number of OV points necessary for the defendant’s score to fall in the cell of the

                                                -5-
sentencing grid under which he or she was sentenced,” there is no plain error. Id. at 394-395.
However, if the “facts admitted by a defendant or found by the jury verdict were insufficient to
assess the minimum number of OV points necessary for the defendant’s score to fall in the cell
of the sentencing grid under which he or she was sentenced,” and the sentence was not the result
of an upward departure, then the defendant can establish plain error and the issue warrants a
remand to the trial court for further inquiry. Id. at 395.

        Here, defendant did not receive a departure sentence. Accordingly, the issue whether
remand is proper depends on whether “defendant’s minimum sentence was established by
application of the sentencing guidelines in a manner that violated the Sixth Amendment.” See
Lockridge, 498 Mich at 397. A trial court is to assess 15 points for OV 5 if “[s]erious
psychological injury requiring professional treatment occurred to a victim’s family.” MCL
777.35(1)(a). Zero points are to be attributed to OV 5 if “[n]o serious psychological injury
requiring professional treatment occurred to a victim’s family.” MCL 777.35(1)(b). The fact
that the victim’s family suffered from serious psychological injury requiring professional
treatment was not found by the jury beyond a reasonable doubt or admitted to by defendant.
Therefore, because the trial court’s scoring of OV 5 was not premised on facts found by the jury
or admitted by defendant, the assessment of points for this variable was based on judicial fact-
finding. See Lockridge, 498 Mich at 391.

        With regard to OV 19, 10 points are properly assessed when “[t]he offender otherwise
interfered with or attempted to interfere with the administration of justice.” MCL 777.49(c).
Although the jury was arguably presented with videotape evidence indicating that defendant was
not forthright with the police, it did not find the facts necessary to support the scoring of OV 19
beyond a reasonable doubt because they were not part of the elements of second-degree murder.
In addition, although defense counsel acknowledged that the video played for the jury provided
“some indication that [defendant] was not forthright with the police,” defendant did not
unequivocally admit to lying to the police. Thus, we conclude that the assessment of points for
OV 19 was also based on judicial fact-finding. See Lockridge, 498 Mich at 391.

        Defendant’s original prior record variable (PRV) score was nine, placing him at PRV
level B; this score remained unchanged. See MCL 777.61. Defendant’s final OV score was 105,
placing defendant at OV level III. See id. The scoring of the PRVs and OVs resulted in
defendant’s sentencing guidelines range being increased to 180 to 300 months or life. Without
the assessment of 15 points for OV 5 and 10 points for OV 19, defendant would have received
80 OV points, placing him at OV level II. See id. The sentencing guidelines range would have
been 162 to 270 months’ imprisonment. Thus, the judicial fact-finding raised the sentencing
guidelines range in this case. Accordingly, if this were the only sentencing issue in this case, we
would remand for a Crosby2 remand, which is the remedy outlined in Lockridge. See Lockridge,
498 Mich at 395-397. However, the trial court committed an additional error in sentencing
defendant, which requires resentencing.




2
    United States v Crosby, 397 F3d 103 (CA 2, 2005).


                                                -6-
                           IV. SCORING OF OFFENSE VARIABLES

        Defendant contends that the trial court erred in assessing points for OVs 5 and 19. We
agree that the court erred in assessing points for OV 5, but disagree that the court erred in
assessing points for OV 19.

        “Under the sentencing guidelines, the circuit court’s factual determinations are reviewed
for clear error and must be supported by a preponderance of the evidence.” People v Hardy, 494
Mich 430, 438; 835 NW2d 340 (2013) (citations omitted). “Whether the facts, as found, are
adequate to satisfy the scoring conditions prescribed by statute, i.e., the application of the facts to
the law, is a question of statutory interpretation, which an appellate court reviews de novo.” Id.3

        As discussed above, a trial court is to assess 15 points for OV 5 if “[s]erious
psychological injury requiring professional treatment occurred to a victim’s family.” MCL
777.35(1)(a). Zero points are to be attributed to OV 5 if “[n]o serious psychological injury
requiring professional treatment occurred to a victim’s family.” MCL 777.35(1)(b). Whether
treatment has been sought or secured is not determinative. MCL 777.35(2). The presentence
investigation report (PSIR) reflects that the victim’s stepfather was interviewed. He stated that
the victim’s mother was “having a very hard time dealing with this situation,” and explained that
the “incident has had a tremendous, traumatic effect on him and his family.” He explained that
the incident “will change them for the rest of their lives.” The victim’s stepfather expressed
similar thoughts when he made a statement at sentencing. However, there is no evidence
indicating that any member of the victim’s family intended to receive professional treatment in
relation to the incident or required professional treatment because of the incident. See People v
Portellos, 298 Mich App 431, 449; 827 NW2d 725 (2012) (affirming the trial court’s refusal to
assess points for OV 5 when there was no evidence that members of the victim’s family intended
to receive treatment). Therefore, the trial court erred in assessing 15 points, rather than zero
points, for OV 5. See id.

       OV 19 pertains to threats to the security of a penal institution, an interference with the
administration of justice, or the rendering of emergency services, and is governed by MCL
777.49. Ten points are properly assessed for OV 19 when “[t]he offender otherwise interfered
with or attempted to interfere with the administration of justice.” MCL 777.49(c). “[T]he plain
and ordinary meaning of ‘interfere with the administration of justice’ for purposes of OV 19 is to
oppose so as to hamper, hinder, or obstruct the act or process of administering judgment of
individuals or causes by judicial process.” People v Hershey, 303 Mich App 330, 343; 844
NW2d 127 (2013). “It encompasses more than just the actual judicial process and can include
[c]onduct that occurs before criminal charges are filed, acts that constitute obstruction of justice,
and acts that do not necessarily rise to the level of a chargeable offense . . . .” Id. (quotation


3
  We note that the Michigan Supreme Court’s decision in Lockridge did “nothing to undercut the
requirement that the highest number of points possible must be assessed for all OVs, whether
using judge-found facts or not.” Lockridge, 498 Mich at 392 n 28. Thus, because the scoring of
the offense variables remains relevant post-Lockridge, we conclude that it is proper to review the
assessment of offense variable points under the standard of review articulated in Hardy.


                                                 -7-
marks and citation omitted; alteration in original). Examples of conduct deemed to interfere with
the administration of justice include: (a) the provision of a false name to the police, (b) engaging
in threats or intimidation of a victim or witness, (c) instructing a victim or witness to not reveal
or disclose a defendant’s conduct, (d) fleeing from police contrary to an order to freeze, (e)
attempting to deceive the police in an investigation, (f) interfering with the efforts of store
personnel to prevent a thief from leaving the premises without paying for store property, and (g)
committing perjury during a court proceeding. Id. at 344.

        At sentencing, in justifying the score of 10 points on OV 19, the prosecutor argued that
the jury observed a one-hour video depicting defendant’s interview by police, in which defendant
lied about his involvement in the incident and refused to admit or discuss Damian’s involvement
in the crime. Defense counsel acknowledged that the video played for the jury provided “some
indication that [defendant] was not forthright with the police,” indicating it was within the
discretion of the trial court to determine “[w]hether or not that would be of a substantial nature
that would allow the changing from zero to ten [points].”

        On appeal, defendant does not contend that he did not lie to the police during his
interview. Instead, he contends that he was not candid with the police in order to avoid risking
the lives of his family members. However, the trial court is not required to determine a
defendant’s justification for deceiving the police during an investigation in order to assess points
for OV 19. Furthermore, defendant does not substantiate his argument that he lied to the police
in order to protect his family. The fact that defendant was not candid with the police during his
interview provided a proper basis for the trial court to assess 10 points for OV 19. See Hershey,
303 Mich App at 344. Accordingly, the trial court erred in assessing points for OV 5, but did not
err in assessing 10 points for OV 19.

       As a result, without the 15 points for OV 5, defendant’s final OV score should have been
90 points rather than 105 points. See MCL 777.61. This would have placed him in OV level II,
and his sentencing guidelines range would have been 162 to 270 months’ imprisonment, rather
than 180 to 300 months or life. See id.

                                          V. REMEDY

        Because we conclude that there was a scoring error as well as a constitutional error, we
must decide which remedy to apply in this case. In Lockridge, our Supreme Court held that
where, as here, the minimum sentencing guidelines range was increased on the basis of judicial
fact-finding under the mandatory guidelines system in place before July 29, 2015, but where the
defendant did not properly preserve a challenge to the constitutionality of his sentencing, this
Court should remand the case to the trial court for a “Crosby remand” to “determine whether that
court would have imposed a materially different sentence but for the constitutional error.”
Lockridge, 498 Mich at 397. However, since the trial court incorrectly scored the guidelines, we
conclude that remand for resentencing is the proper remedy.

         Our Supreme Court in Lockridge clarified that “although the guidelines can no longer be
mandatory, they remain a highly relevant consideration in a trial court’s exercise of sentencing
discretion.” Lockridge, 498 Mich at 391. The Court concluded that the trial court “ ‘must
consult those Guidelines and take them into account when sentencing.’ ” Id. (citation omitted).

                                                -8-
The Court added, “Sentencing courts must . . . continue to consult the applicable guidelines
range and take it into account when imposing a sentence.” Id. at 392. It explained that the trial
court must assess the highest number of points possible for all OVs, regardless of whether the
assessment involves using judge-found facts. Id. at 392 n 28. We interpret this mandate as
requiring that the trial court correctly assess the highest number of points possible for each
sentencing variables and consult a correct sentencing guidelines range when imposing a
sentence. When the trial court errs in scoring the guidelines, we believe that resentencing is
required so that the trial court may correctly score the guidelines and consult the correct
guidelines range when sentencing the defendant. Before the Michigan Supreme Court decided
Lockridge, the proper remedy for a scoring error that altered the sentencing guidelines range was
resentencing. See People v Francisco, 474 Mich 82, 89 n 8; 711 NW2d 44 (2006). We conclude
that this remains the proper remedy for a scoring error that affects the sentencing guidelines
range, even when the facts of the case also warrant a Crosby remand, since a defendant is
entitled to be sentenced on the basis of accurate information and with consideration of the correct
guidelines range. See Lockridge, 498 Mich at 391-392; Francisco, 474 Mich at 90. We do not
believe that the Crosby remand procedure outlined in Lockridge would rectify the error in this
case since the trial court’s consideration whether it would have imposed a materially different
sentence but for the constitutional error would not take into account the error in the scoring of
the guidelines or the correct guidelines range. We conclude that resentencing under the correct,
now advisory sentencing guidelines range is required. See Lockridge, 498 Mich at 397.4

        We affirm defendant’s conviction, but vacate his sentence and remand to the trial court
for resentencing. We do not retain jurisdiction.



                                                            /s/ Elizabeth L. Gleicher
                                                            /s/ Kathleen Jansen
                                                            /s/ Douglas B. Shapiro




4
  We note that the Michigan Supreme Court recently heard oral arguments in a case addressing
whether Lockridge, in rendering the sentencing guidelines advisory and/or by employing the
Crosby remand, affected the remedy to which a defendant is entitled when the trial court
incorrectly scores the sentencing guidelines and the error alters the sentencing guidelines range.
See People v Douglas, 870 NW2d 730 (2015).


                                                -9-